Title: Continental Congress to the American Peace Commissioners: Two Commissions, [15 June 1781]
From: Continental Congress
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


In late May, 1781, the Austrian and Russian courts, invited by Britain to mediate its war with France and Spain, proposed terms to serve as a basis of discussion. The terms were unacceptable to all the parties, effectively ending the mediation. At almost the same time as the proposal, French Minister La Luzerne in Philadelphia received orders Vergennes had sent him two months earlier. The French foreign minister wished him to inform Congress about the mediation and urge its acceptance of it. Vergennes was concerned, however, that American Peace Commissioner John Adams would represent the United States at a peace conference. He distrusted the tactless and headstrong Adams, who had made himself unwelcome at the French court, but realized Congress was unlikely to recall him. On Vergennes’ instructions La Luzerne set out to restrict Adams’ powers. He successfully lobbied Congress first to submit Adams to instructions which would insure he would be more responsive to French advice and then to appoint additional peace commissioners who would be bound by the same instructions. La Luzerne’s success came remarkably easily, as many states were dependent on French military and financial assistance, but it eventually proved meaningless; in 1782 the British government offered the peace commissioners generous terms if they would make a separate peace, thereby ignoring both their instructions and the terms of the Franco-American alliance. For all practical purposes they did so.
The size and composition of the expanded peace commission was one of the more controversial aspects of the congressional debate sparked by La Luzerne. Franklin’s diminished prestige and influence, shown in the 1780 appointment of John Laurens to join him at the French court, was demonstrated anew. Only Pennsylvania, New Hampshire, Maryland, and Delaware voted for Franklin’s inclusion with Adams and John Jay on a three-member commission. This was enough to block any other appointment, however; as a compromise the commission was expanded to five, so that all three of the major candidates for the last position could be included. Thomas Jefferson, Franklin, and Henry Laurens thus were elected to join Adams and Jay.
 
I.

  [June 15, 1781]
  The United States of America.

To all to whom these Presents shall come send Greeting.
Whereas his most Christian Majesty our great and beloved Friend and Ally hath informed us by his Minister Plenipotentiary whom he hath appointed to reside near us that their Imperial Majesties the Emperor of Germany and the Empress of Russia, actuated by Sentiments of Humanity and a desire to put a Stop to the Calamities of War have offered their Mediation to the belligerent Powers in order to promote Peace. Now know ye, that we [are] desirous as far as depends upon us to put a Stop to the Effusion of Blood and convince all the Powers of Europe that we wish for nothing more ardently than to terminate the War by a safe and honorable Peace, relying on the Justice of our Cause and persuaded of the Wisdom and Equity of their Imperial Majesties, who have so generously interposed their good Offices for promoting so salutary a Measure, have constituted and appointed, And, by these presents, do constitute and appoint our trusty and well beloved the Honorable John Adams late a Delegate in Congress from the State of Massachusetts, the Honorable Benjamin Franklin our Minister at the Court of France, the Honorable John Jay late President of Congress, and now our Minister at the Court of Madrid, the Honorable Henry Laurens formerly President of Congress and commissioned and sent as our Agent to the united Provinces of the Netherlands and the Honorable Thomas Jefferson Governor of the Commonwealth of Virginia, our Ministers plenipotentiary, Giving and granting to them, or such of them as shall assemble, or in Case of death, absence, Indisposition, or other Impediment of the others, to any one of them, full Power and Authority in our Name and on our Behalf in Concurrence with his most Christian Majesty, to accept in due form the Mediation of their Imperial Majesties the Emperor of Germany and the Empress of Russia. In Testimony whereof we have caused these Presents to be signed by our President and sealed with his Seal.
Done at Philadelphia this fifteenth Day of June in the Year of our Lord One Thousand seven Hundred and eighty one, and in the fifth year of our Independence. By the United States in Congress assembled.
Sam. HuntingtonPresident
Attest Chas Thomson secy.
 
II.

  [June 15, 1781]
  The United States of America in Congress assembled.

To all to whom these presents shall come send Greeting.
Whereas these United States from a sincere Desire of putting an End to the Hostilities between his most Christian Majesty and these United States on the one part, and his Britannic Majesty onthe other, and of terminating the same by a Peace founded on such solid and equitable Principles as reasonably to promise a Permanency of the Blessings of Tranquility, did heretofore appoint the honble. John Adams, late a Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts, and Chief Justice of the said State, their Minister Plenipotentiary with full Powers general & special to act in that Quality to confer, treat, agree and conclude with the Ambassadors or Plenipotentiaries of his most Christian Majesty and of his Britannic Majesty, and those of any other Princes or States whom it might concern, relating to the Re-establishment of Peace and Friendship; And whereas the Flames of War have since that time been extended and other Nations & States are involved therein: Now know Ye, that we still continuing earnestly desirous, as far as depends upon us, to put a Stop to the Effusion of Blood, and to convince the Powers of Europe, that we wish for nothing more ardently than to terminate the War by a safe and honorable Peace, have thought proper to renew the Powers formerly given to the said John Adams, and to join four other Persons in Commission with him, and having full Confidence in the Integrity Prudence and Ability of the honble. Benjamin Franklin our Minister Plenipotentiary at the Court of Versailles, and the honble. John Jay late President of Congress, and Chief Justice of the State of New York and our minister Plenipotentiary at the Court of Madrid, and the honble. Henry Laurens formerly president of Congress and commissionated and sent as our Agent to the United Provinces of the low Countries, & the honble. Thomas Jefferson, Governor of the Common Wealth of Virginia, have nominated constituted and appointed, and by these presents do nominate, constitute and appoint the said Benjamin Franklin, John Jay, Henry Laurens, & Thomas Jefferson in Addition to the said John Adams, giving and granting to them the said John Adams, Benjn. Franklin, John Jay, Henry Laurens and Thomas Jefferson or the Majority of them or of such of them as may assemble, or in case of the death, absence, Indisposition or other Impediment of the others to any one of them, full Power and Authority generaland special, conjunctly and separately, and general and special Command to repair to such Place as may be fixed upon for opening Negotiations for Peace, and there for us, and in our name to confer, treat, agree and conclude with the Ambassadors, Commissioners & Plenipotentiaries of the Princes and States whom it may concern, vested with equal Powers relating to the Establishment of Peace, and whatsoever shall be agreed and concluded, for us and in our Name to sign and thereupon make a Treaty or Treaties and to transact everything that may be necessary for compleating, securing and strengthening the great Work of Pacification in as ample form and with the same Effect as if we were personally present and acted therein, hereby promising in good Faith that we will accept, ratify, fulfil & execute whatever shall be agreed, concluded and signed by our said Ministers plenipotentiary or a Majority of them or of such of them as may assemble or in case of the Death, Absence, indisposition or other Impediment of the others by any one of them; and that we will never act nor suffer any Person to act contrary to the same in whole or in any Part. In witness whereof we have caused these presents to be signed by our President and sealed with his Seal.
Done at Philadelphia the fifteenth Day of June in the Year of our Lord one thousand seven hundred and Eighty one, and in the fifth Year of our Independence, by the United States in Congress assembled./.
(signed) Sam. HuntingtonPresident
Attest (signed) Cha Thomson secy.
